COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: NCS MULTISTAGE, LLC AND                  §           No. 08-21-00020-CV
 NCS MULTISTAGE HOLDINGS, INC.,
                                                 §      AN ORIGINAL PROCEEDING
                      Relators.
                                                 §             IN MANDAMUS

                                                 §

                                          ORDER

       Relators have filed a motion for temporary relief pending resolution of this mandamus

action. The motion is GRANTED. All proceedings in Trial Court Cause No. DC19-17669 are

stayed pending resolution of this mandamus action.

       IT IS SO ORDERED this 22nd day of January, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.